TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00273-CR
                                      NO. 03-08-00274-CR
                                      NO. 03-08-00275-CR



                              Larry Allen Morgan Jr., Appellant

                                                v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
    NOS. CR21981, CR21982 & CR21983, HONORABLE ED MAGRE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In three cases consolidated for trial, Larry Allen Morgan, Jr., pleaded guilty to the

offenses of aggravated sexual assault of a child, indecency with a child by contact, and indecency

with a child by exposure. See Tex. Penal Code Ann. § 21.11 (West 2003), § 22.021(a)(1)(B)

(West Supp. 2008). Punishment was before a jury. In cause number CR21981, punishment was

assessed at 20 years’ imprisonment for count I (aggravated sexual assault of a child) and 20 years’

imprisonment for count II (aggravated sexual assault of a child). In cause number CR21982,

punishment was assessed at five years’ imprisonment for count I (indecency with a child by

exposure) and 15 years’ imprisonment for count II (indecency with a child by contact). In cause

number CR21983, punishment was assessed at five years’ imprisonment for the offense of indecency

with a child by exposure.
               For each cause, appellant’s court-appointed attorney has filed a motion to withdraw

and a brief concluding that the appeal is frivolous and without merit. The briefs meet the

requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds to be advanced. See also Penson

v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s

briefs and was advised of his right to examine the appellate record and to file a pro se brief. No

pro se brief has been filed.

               We have reviewed the record and counsel’s briefs and agree that the appeal is

frivolous and without merit. We find nothing in the record that might arguably support the appeal.

Counsel’s motions to withdraw are granted.

               After counsel filed his Anders briefs, we received from Morgan a motion for

appointment of new counsel. Having independently determined that appellant’s appeal is indeed

frivolous, appellant’s motion for appointment of new counsel is overruled. See Penson, 488 U.S.

at 80; see also Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (concluding that an

indigent defendant must be afforded new counsel if the appellate court finds arguments meritorious).

               The judgments of conviction are affirmed.




                                                 2
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Affirmed

Filed: October 17, 2008

Do Not Publish




                                              3